Walton, J.
We think judgment must be rendered for the railroad company. It appears that in 1856, Lorenzo Keyes conveyed a strip of land five rods wide for a railroad. That strip of land is now held by the Maine Central Railroad. In 1879 he conveyed another parcel of land to the plaintiff, bounding- him on the west by the " east bound of the Maine Central Railroad.” Two stone monuments are mentioned in his deed. One of them is described as standing ten feet, and the other twelve feet, from the east bound of the railroad. And if these distances are adhered to, the plaintiff’s land will overlap the land of the railroad just half a rod; for the land of the railroad is just half a rod nearer to these stone monuments than the distances named in the plaintiff’s deed. And this half rod is the land in dispute. The plaintiff had no actual notice of the location of the side lines of the railroad, and he says that he supposed the east bound to be where his deed indicated. And he says that he is not chargeable with constructive notice, because the deed to the railroad, although actually recorded, was not legally recorded, it not having been acknowledged. And-for these reasons, he insists that he should be allowed to hold to the full extent of the distances named in his deed. To this the defendant replies that when one accepts a deed bounding him by another’s land, the land referred to becomes a monument which controls distances, and that the law will not allow him to overlap aud hold any portion of the other’s land, whether the latter’s deed of it is or is not recorded. We think the defendant’s position is correct. It is sustained by the decision in Bonney v. Morrill, 52 Maine, 256; and upon principle we think such ought to be the law.

Judgment for the defendant.

Peters, C. J., Virgin, Libbey, Emery and Haskell, JJ., concurred.